—In a proceeding pursuant to CPLR 7502 (c) for injunctive relief in connection with an arbitrable controversy, David Wissemann and Steven Muzzonigro appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (Adams, J.), dated October 7, 1996, as granted the petitioner’s motion for an extension of an existing temporary restraining order until October 31, 1996.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The provision of the order dated October 7, 1996, from which this appeal was taken was stayed by order to show cause dated October 11, 1996, and, thereafter, by decision and order on motion of this Court dated October 18, 1996. Consequently, the provision was only in effect for several days and has since expired. Furthermore, the appellants are not entitled to damages sustained by reason of the order (see, Gardino v Rescignano, 152 AD2d 911; Honeywell, Inc. v Technical Bldg. Servs., 103 AD2d 433). Accordingly, the appeal is dismissed as academic (see, Pauk v Pauk, 234 AD2d 280). Miller, J. P., Joy, Goldstein and Florio, JJ., concur.